MEMORANDUM**
Martin Mora-Garcia appeals the judgment revoking his supervised release and imposing a 10-month sentence upon revo*478cation. We have jurisdiction pursuant to 28 U.S.C. § 1291.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Mora-Garcia’s counsel has submitted a brief stating that she has found no meritorious issues for review, together with a motion to withdraw as counsel of record. Appellant did not file a supplemental pro se brief, and the government did not file a brief.
Our consideration of counsel’s brief and our independent review of the record under Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no grounds for relief. Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s order is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *478courts of this circuit except as provided by Ninth Circuit Rule 36-3.